Case 2:21-cv-06954-DMG-PVC Document 12 Filed 08/31/21 Page 1 of 2 Page ID #:729




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

   Case No.     CV 21-6954-DMG (PVCx)                                    Date August 31, 2021

   Title Belinda Hedde, et al. v. The Earlwood, LLC, et al.                            Page     1 of 2


   Present: The Honorable            DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                KANE TIEN                                                NOT REPORTED
                Deputy Clerk                                              Court Reporter

      Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
               None Present                                               None Present

  Proceedings: IN CHAMBERS—ORDER TO SHOW CAUSE WHY THIS ACTION
               SHOULD NOT BE REMANDED TO LOS ANGELES COUNTY
               SUPERIOR COURT

           On July 16, 2021, Plaintiffs Belinda Hedde, Katherine Mitchell, and John Bruce Corrall,
  Jr. filed a Complaint in Los Angeles County Superior Court against The Earlwood, LLC and
  Spring Senior Assisted Living, LLC, alleging claims for elder abuse in violation of California
  Welfare and Institutions Code section 15600 et seq., and wrongful death. Req. for Judicial Notice,
  Ex. A (Complaint) [Doc. # 5.]. On August 27, 2021, with the consent of Defendant The Earlwood,
  LLC, Defendant Spring Senior Assisted Living, LLC removed the action to this Court. Notice of
  Removal (“NOR”) at ¶ 5 [Doc. # 1]. Defendants assert federal question jurisdiction under the
  Public Readiness and Emergency Preparedness (“PREP”) Act, 42 U.S.C. §§ 247d-6d, 247d-6e,
  and federal officer removal jurisdiction under 28 U.S.C. section 1442(a)(1). NOR at ¶¶ 8, 62, 69.

          This Court has previously held in similar cases that the PREP Act is not a complete
  preemption statute and that assertion of a defense under the PREP Act does not suffice to confer
  federal question subject matter jurisdiction over a removed action under 28 U.S.C. sections 1331
  and 1441. See Padilla v. Brookfield Healthcare Ctr., No. CV 21-2062-DMG (ASX), 2021 WL
  1549689, at *2-6 (C.D. Cal. Apr. 19, 2021); Holloway v. Centinela Skilled Nursing & Wellness
  Ctr. W., LLC, No. CV 21-6106-DMG (AGRx), ECF No. 14, at *2-4 (C.D. Cal. Aug. 17, 2021).
  This Court and others in this district have also found no federal officer removal jurisdiction for a
  defendant nursing facility and company owner based solely on implementation of federal COVID-
  19 policies. See, e.g., Holloway, No. CV 21-6106-DMG (AGRx), ECF No. 14, at *4; see also
  Lyons v. Cucumber Holdings, LLC, No. CV 20-10571-JFW (JPRx), 2021 WL 364640, at *3 (C.D.
  Cal. Feb. 3, 2021).

        In light of the reasoning set forth in Padilla, Holloway, and Lyons, the Court hereby
  ORDERS Defendants to SHOW CAUSE why this case should not be remanded to Los Angeles
  County Superior Court for lack of subject matter jurisdiction. Defendants shall file a response by

   CV-90                              CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:21-cv-06954-DMG-PVC Document 12 Filed 08/31/21 Page 2 of 2 Page ID #:730




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

   Case No.    CV 21-6954-DMG (PVCx)                                Date August 31, 2021

   Title Belinda Hedde, et al. v. The Earlwood, LLC, et al.                      Page     2 of 2

  no later than September 10, 2021. Failure to timely file a satisfactory response by this date
  will result in the remand of this action to state court.

  IT IS SO ORDERED.




   CV-90                            CIVIL MINUTES—GENERAL                Initials of Deputy Clerk KT
